Per Cdriam.
The plaintiff in error brought his case here to reverse a sentence of a fine imposed upon him in the district court. On December 6,1897, his writ of error was dismissed for want of prosecution. Two days thereafter the attorney general entered into a stipulation with his counsel *376consenting that the cause should he reinstated, and that he might have a certain time for filing abstracts and briefs. No order of court was entered upon this stipulation, though in the clerk’s docket is a memorandum that a reinstatement was allowed. If, however, the stipulation had ripened into an order of court, the plaintiff has not complied with it in the filing of abstracts and briefs within the time designated therein. But the parties, by agreement, have not the power thus to ignore tlie practice and rules of court, and unless their agreements concerning them are approved by the court, they will he disregarded. Bules 18 and 19. The attorney general does not now insist upon a dismissal, but rather desires the opinion of this court upon the mooted questions of law. This desire, however, is not controlling, and, as we have seen, counsel may not stipulate away rules of this court whose observance is required in the interests of litigants generally, and for the proper dispatch of business.
Because of the repeated acts of noncompliance with our rules relating to the filing of abstracts and briefs, this writ of error should be dismissed, and it is so ordered.

Writ of error dismissed.